Title: From George Washington to the Board of War, 22 May 1779
From: Washington, George
To: Board of War



Gentlemen
Head Quarters Middle Brook May the 22d 1779

I have been honoured with your favor of the 17th Instant.
Besides the absence of General Hand and the want of a state of his claim—the Resolution of the 4th of February only authorises me to settle the rank of Officers under the degree of a Brigadier—and therefore at any rate the case between him and General Irvine could not be taken up without special authority for the purpose; which has been customary where General Officers had disputes, who derive their appointments as well as their Commissions, not from any particular State, but immediately from Congress themselves. But these are not the only difficulties, and it appears to me if General Irvine’s claim is to be taken up that Congress should determine it themselves. It is not a mere personal dispute between him and General Hand, but from it’s nature and his Letter it is to ⟨involve⟩ many embarrassing and important consequences and at least is to super⟨sede⟩ Sundry other Brigadiers, by obtaining a Commission anterior to G⟨enl⟩ Hand’s in point of date. This would affect the interests of so many Officers immediately and ultimately that it would not be easy to form a Court to decide it. I can not tell—nor do I mean to enter upon a consideration of the merits of the question between the Two Gentlemen—or to intimate which of them ought to have been promoted first; but to establish the claim General Irvine makes, would be to violate and exclude the principle which has been adopted by Congress, and which has generally prevailed, that of appointing Brigadiers from the Officers of the line of each state in proportion to their Quotas of Troops, without regard to their seniority in the line of the Army; and which has made the dates of their appointments the only and absolute criterion to fix their precedence. The idea of relative rank in such cases never existed in our service—and were it to obtain, it might nearly unhinge the whole System of the Army. priority of appointment where a single person has been promoted—and in the order of appointment, where several have been elected together, have constantly decided their precedence unless their were special directions to the contrary—and to introduce a different principle, would be to set a float Ten Thousand difficulties—and perhaps to dissolve the Army. If it were, as I have observed a mere Question between General Hand and General Irvine on an appointment, made at the same time—or if there were no intermediate promotions between theirs as they were both in the same line, the case might admit an investigation and decision without involving such great difficulties, but as matters are otherwise, it is hardly within the compass of human foresight to prescribe boundaries to the mischiefs to which the claim leads in all it’s extent.
Colo. Shreve has informed me that there was a mistake in the Commissions issued to Mr Peck and Mr Appleton of his Regiment and that he had represented the matter to the Board and requested them to rectify it. They will be pleased to do it—and transmit the Commissions to Head Quarters.
The inclosed is the Copy of a Letter from Mr Boudinot. If the facts are true which it contains, the Chaplain on board the Confederacy appears to be a very improper person for such a Trust—and to merit a different kind of notice.
Colo. Broadhead by a Letter of the 3d Instant mentions that he is in great want of Shoes—The Board will be pleased to give their attention to the matter and direct a supply to be forwarded.
I inclose the Board a List of the remaining Officers of Gist’s—Grayson’s & Thruston’s regiments which are incorporated. They will be pleased to issue them Commissions. As I do not yet know with certainty, who will command the Regiment—the Commissions may appoint them generally to One of the 16 additional Batallions, without mentioning the Colonel.
I would wish to know in what light the Baron Woolfen as he calls himself, is to be considered—whether as an Officer in Van heer’s Marechaussie Corps or not. He insists himself that he is—while Van heer says that the Board told him he was not—and that they had given him Two hundred Dollars to assist him and that under this persuasion he had omitted to include him in his muster & pay Rolls. The Baron has preferred an amazing long petition upon the occasion. The Officers of the Corps are desirous to receive their Commissions, which the Board will be so obliging as to make out by the arrangement Captain ⟨Van Heer delivered and if Woolfen is still considered as an Officer, I suppose he will receive one among the rest. I have the honour to be &c.
Go: Washington.⟩
